Citation Nr: 1614043	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  10-43 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to an increased rating for a back disability, currently rated as 10 percent disabling from October 22, 2008 to October 22, 2009 and 20 percent disabling thereafter.

3.  Entitlement to a higher initial rating for right ear hearing loss, currently rated as noncompensable.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to August 1955 and from September 1955 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  See 38 U.S.C.A. §7107(a)(2) (West 2014).

The April 2010 rating decision denied service connection for bilateral hearing loss and granted an increased rating for the Veteran's service-connected back disability, with a 10 percent rating effective from October 22, 2008 to October 22, 2009 and a 20 percent rating thereafter.  The Veteran perfected an appeal of that decision in October 2010, and those issues were certified to the Board in April 2012.  In November 2012, the Board remanded the issues for further development.  The issues of an increased rating for the back disability and service connection for left ear hearing loss were remanded a second time in May 2013.

The April 2013 rating decision granted service connection for right ear hearing loss with an initial noncompensable rating.  In June 2013, the Veteran submitted a statement expressing disagreement with the initial rating assigned for right ear hearing loss.  Cf. 79 Fed. Reg. 57,696 (Sep. 25, 2014) (effective Mar. 24, 2015) (requiring that claims and notices of disagreement be filed on standard forms).  This notice of disagreement has not been addressed by the Agency of Original Jurisdiction (AOJ).  See Manlincon v. West, 12 Vet. App. 238 (1999).  This issue will be addressed in more detail in REMAND section below.

The Veteran presented testimony at a personal hearing before a Veterans Law Judge (VLJ) in August 2012.  A transcript of the hearing is of record.  The law requires the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In February 2016, the Board sent a letter to the Veteran, which explained the VLJ who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different VLJ; otherwise, the case would be reassigned.  The Veteran declined another hearing in a response later that month.  Thus, the Board will proceed with the matter on appeal.

The issues of an increased rating for a back disability and a higher initial rating for right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran has left ear hearing loss as a result of his active military service.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the purposes of applying the laws administered by VA, hearing loss will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In June 2013, a VA examiner provided an opinion indicating it is at least as likely as not that the Veteran has high frequency left ear hearing loss as a result of acoustic trauma during active service; however, the February 2013 audiometric testing results that were the basis of the opinion show the Veteran's auditory thresholds were within normal limits at 500, 1000, 2000, and 3000 Hz and 35 decibels at 4000 Hz, which does not constitute a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The speech recognition score was 100 percent for the left ear at the time of the examination.

Private treatment records show the Veteran's auditory threshold at 4000 Hz has been measured at 40 decibels on several occasions during the appeal period.  The private treatment records are at least as probative as the VA examination results.  Cf. Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) (rejecting the adoption of a treating physician rule in the context of claims for VA benefits).  Thus, the evidence is in relative equipoise as to whether the Veteran's left ear hearing loss constitutes a hearing loss disability for VA purposes.  Providing the benefit of the doubt to the Veteran, the Board finds the Veteran's left ear hearing loss constitutes a hearing loss disability as defined by 38 C.F.R. § 3.385.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As this disability has been attributed to acoustic trauma in service, entitlement to service connection for left ear hearing loss is warranted.


ORDER

Entitlement to service connection for left ear hearing loss is granted.


REMAND

In February 2016, the Veteran submitted a statement indicating the functional impairment produced by this service-connected back disability has increased in severity since his most recent VA examination.  He provided MRI results to support this assertion.  Consequently, a new VA examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Veteran also submitted a timely notice of disagreement regarding the April 2013 rating decision that assigned an initial noncompensable rating for right ear hearing loss, which has not been addressed by the AOJ.  The Board is required to remand this issue for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue an SOC for the issue of entitlement to an increased rating for right ear hearing loss.  Return this issue to the Board only if the Veteran perfects an appeal of this issue.

2.  Schedule the Veteran for new examination to determine the current level of severity of his service-connected back disability, to include any associated objective neurological abnormalities.
3.  Readjudicate the Veteran's claim for an increased rating claim for a service-connected back disability.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


